

Exhibit 10.12
SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE, dated as of April 28, 2010 (this “Amendment”),
between DEXUS INDUSTRIAL SPE FINANCED PORTFOLIO LLC, a Delaware limited
partnership (“Landlord”), successor in interest to Cabot Industrial Properties,
L.P., a Delaware limited partnership (“Cabot”) and QUANEX BUILDING PRODUCTS
CORPORATION, a Delaware corporation, formerly known as Quanex Corporation
(“Tenant”), for certain premises located in the building located at 2270 Woodale
Drive, Mounds View, Minnesota (the “Building”).
RECITALS:
A. Cabot and Tenant entered into that certain Multi-Tenant Industrial Net Lease
dated for reference as of August 28, 2002 (as amended, the “Lease”) for
approximately 124,269 rentable square feet in the Building (the “Premises”). The
Term of the Lease was extended by First Amendment to Lease dated as of May 22,
2007 (“First Amendment”) between Cabot and Tenant.
B. Landlord has succeeded to all of Cabot’s right, title and interest to the
Lease and the Building.
C. Tenant and Landlord wish to again extend the Term of the Lease, now scheduled
to expire on February 29, 2011.
D. All terms, covenants and conditions contained in this Amendment shall have
the same meaning as in the Lease, and, shall govern should a conflict exist with
previous terms and conditions.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
1. Term. The Term of the Lease is hereby extended for a period of five (5) years
commencing March 1, 2011 and ending February 28, 2016.
2. Rent. From and after June, 2010 through the remainder of the Lease Term as
hereby extended, Rent shall be payable in the following amounts, all of which
are net of Tenant electricity:
 
 
 
 
 
 
 
Period
 
Rentable
Annual Rent
 
Monthly Installment
from
 
to 
 
Square Footage 
 
Per Square Foot 
 
Annual Rent 
 
of Rent 
 
6/1/2010
2/28/2011
124,269
$
4.40


$
546,783.60


$
45,565.30


3/1/2011
2/29/2012
124,269
$
4.47


$
554,985.35


$
46,248.78


3/1/2012
2/28/2013
124,269
$
4.53


$
563,310.13


$
46,942.51


3/1/2013
2/28/2014
124,269
$
4.60


$
571,759.79


$
47,646.65


3/1/2014
2/28/2015
124,269
$
4.67


$
580,336.18


$
48,361.35


3/1/2015
2/29/2016
124,269
$
4.74


$
589,041.23


$
49,086.77



3. Additional Rent. Tenant shall continue to pay in equal monthly installments
its proportionate share of Taxes and Expenses as per the Lease, as amended. The
2010 estimate of said Taxes and Expenses is $2.84 per rentable square foot per
year.
4. Rent Abatement. Provided that Tenant is not then in default, base rent and
additional rent shall be abated for the months of June and July, 2010; June,
2011; June, 2012; and June, 2013.
5. Condition of Premises. Except as provided in Exhibit A attached hereto and
made a part hereof, Tenant acknowledges and agrees that (i) Landlord shall have
no obligation to perform any construction or make any additional improvements or
alterations, or to afford any allowance to Tenant for improvements or
alterations, in connection with this Amendment, (ii) all construction and



--------------------------------------------------------------------------------



improvements obligations of Landlord under the Lease, have been performed in
full and accepted, and (iii) Tenant accepts the Premises in its “as is”
condition.
6. Renewal Option. Section 2.5 of the Lease, as previously modified, is further
modified to provide that Tenant shall have one (1) option to renew this Lease
for a term of five (5) years, with notice of exercise to be provided not later
than twelve (12) months prior to the expiration of the then-current Term of the
Lease, but otherwise on the terms of Section 2.5.
7. Repairs. The second sentence of Section 7.2 of the Lease is deleted in its
entirety and is replaced by the following: “In the event that, pursuant to the
foregoing, Tenant makes repairs or replacements (as opposed to routine
maintenance as required by Section 7.4) to the heating, ventilation and air
conditioning system which cost in excess of $1,000 at one time, upon any
termination of the Lease (other than by reason of Tenant’s default), Landlord
shall reimburse Tenant for the unamortized cost of such repairs or replacements,
based on a twenty year straight-line amortization.”
8. Expansion Option. Article 29 of the Lease, as modified by the First
Amendment, remains in full force and effect.
 





--------------------------------------------------------------------------------




9. Broker. Landlord and Tenant each (i) represents and warrants to the other
that it has not dealt with any broker or finder in connection with this
Amendment except for Kraus-Anderson Realty Company, who will be compensated by
Landlord per separate agreement, and (ii) agrees to defend, indemnify and hold
the other harmless from and against any losses, damages, costs or expenses
(including reasonable attorneys’ fees) incurred by such other party due to a
breach of the foregoing warranty by the indemnifying party.
10. Incorporation. Except as modified herein, all other terms and conditions of
the Lease shall continue in full force and effect and Tenant hereby ratifies and
confirms its obligations thereunder. Tenant acknowledges that as of the date of
the Amendment, Tenant (i) is not in default under the terms of the Lease;
(ii) has no defense, set off or counterclaim to the enforcement by Landlord of
the terms of the Lease; and (iii) is not aware of any action or inaction by
Landlord that would constitute a default by Landlord under the Lease.
11. Tenant’s Authority. If Tenant signs as a corporation, Tenant represents and
warrants that Tenant has been and is qualified to do business in the state in
which the Building is located, that the corporation has full right and authority
to enter into this Amendment, and that all persons signing on behalf of the
corporation were authorized to do so by appropriate corporate actions. If Tenant
signs as a partnership, trust or other legal entity, each of the persons
executing this Amendment on behalf of Tenant represents and warrants that Tenant
has complied with all applicable laws, rules and governmental regulations
relative to its right to do business in the state and that such entity on behalf
of the Tenant was authorized to do so by any and all appropriate partnership,
trust or other actions. Tenant agrees to furnish promptly upon request a
corporate resolution, proof of due authorization by partners, or other
appropriate documentation evidencing the due authorization of Tenant to enter
into this Amendment.
[The Remainder of this Page is Intentionally Left Blank.]
 

2

--------------------------------------------------------------------------------




12. Limitation of Landlord Liability. Redress for any claim against Landlord
under this Amendment and the Lease shall be limited to and enforceable only
against and to the extent of Landlord’s interest in the Building. The
obligations of Landlord under this Amendment and the Lease are not intended to
be and shall not be personally binding on, nor shall any resort be had to the
private properties of, any of its or its investment manager’s trustees,
directors, officers, partners, beneficiaries, members, stockholders, employees,
or agents, and in no case shall Landlord be liable to Tenant hereunder for any
lost profits, damage to business, or any form of special, indirect or
consequential damages.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.
 
 
 
 
 
 
LANDLORD:
 
TENANT:
 
 
 
DEXUS INDUSTRIAL SPE FINANCED PORTFOLIO LLC, a Delaware limited partnership
 
QUANEX BUILDING PRODUCTS CORPORATION, a Delaware corporation
 
 
 
By: RREEF America L.L.C., a Delaware limited liability company, its Investment
Advisor
 
 
 
 
 
 
 
By:
 
 
 
By:
 
 
 
 
 
 
 
Name:
Mark P. Sabatino
 
Name:
 
 
 
 
 
 
 
Title:
Vice President, Asset Management
 
Title:
 
 
 
 
 
 
 
Dated:
            , 2010
 
Dated:
            , 2010

 



3

--------------------------------------------------------------------------------




EXHIBIT A
attached to and made a part of the Second Amendment To Lease
dated as of April 28, 2010 between
DEXUS INDUSTRIAL SPE FINANCED PORTFOLIO LLC, as Landlord, and
QUANEX BUILDING PRODUCTS CORPORATION, as Tenant
2270 Woodale Drive, Mounds View, Minnesota
Landlord Work and Improvement Allowance
A. Landlord shall repair the drafty/leaky windows and replace the rotted window
sills, as mutually agreed upon by Tenant and Landlord, at Landlord’s sole cost.
B. Tenant shall be entitled to an improvement allowance from Landlord in the
amount of $80,000, due and payable by Landlord not later than thirty (30) days
after Tenant has satisfied all of the conditions in paragraph (C) below. The
allowance is to be used for cosmetic improvements approved by Landlord and
Tenant, as well as for a new make-up air unit and/or HVAC unit replacement.
Tenant must comply with all of the terms and conditions of Article 6 of the
Lease in connection with any proposed alterations, additions and improvements.
LANDLORD SHALL HAVE NO OBLIGATION TO DISBURSE ANY PORTION OF SAID ALLOWANCE, AND
TENANT WAIVES ANY RIGHT TO RECEIPT OF SUCH PORTION, TO THE EXTENT THAT THE
CONDITIONS PRECEDENT TO DISBURSEMENT OF SUCH PORTION ARE NOT SATISFIED ON OR
BEFORE DECEMBER 31, 2011.
C. Upon completion of Tenant’s work, Tenant shall provide to Landlord, all to
the extent applicable: (i) an architect’s certificate of final completion;
(ii) copies of all necessary governmental permits, including, but not limited
to, a certificate of occupancy; (iii) the sworn statement of the general
contractor; (iv) final lien waivers from all contractors, subcontractors and
materialmen; (v) paid invoices for all work and materials for which Tenant seeks
reimbursement; and (vi) any other information or documentation reasonably
requested by Landlord to evidence lien-free completion of construction and
payment of all of the cost thereof.
Initials             




